Citation Nr: 0101644	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for service-connected low back syndrome, reduced 
to 10 percent, effective November 1, 1999.

2.  Entitlement to an increased disability evaluation for 
service-connected low back syndrome.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated August 16, 
1999, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  That rating decision 
reduced the disability evaluation assigned to the appellant's 
service-connected low back syndrome from 40 percent to 10 
percent, effective November 1, 1999.  Notice of this proposed 
reduction was provided the appellant in October 1998.  The 
RO's August 1999 rating decision also denied the appellant's 
claim for individual unemployability due to service-connected 
disabilities. 

In a letter, dated August 23, 1999, the appellant filed his 
notice of disagreement concerning the issues addressed in the 
RO's rating decision dated "8/16/99."

On August 25, 1999, the RO issued a second rating decision 
which denied the appellant's claim for an increased 
disability rating for service-connected low back syndrome, 
which the decision noted to be "currently 10 percent 
disabling."  This rating decision also continued the denial 
of the appellant's claim for individual unemployability due 
to service-connected disabilities.

In October 1999, the RO issued a statement of the case (SOC) 
addressing the issues of: (1) entitlement to an increased 
disability rating, in excess of 10 percent, for service-
connected low back syndrome, and (2) entitlement to 
individual unemployability due to service-connected 
disabilities.  

Thereafter, the appellant's representative filed a VA Form 9, 
dated in October 1999, noting that "the veteran seeks an 
increased schedular rating for his service-connected 
condition or conditions and an individual employability 
rating."


REMAND

After a thorough review of the appellant's claims file, the 
Board concludes that further development is required before 
the completion of appellate action.  

A. Clarification of Issues 

ISSUE 1: Entitlement to restoration of a 40 percent 
evaluation for service-connected low back syndrome, 
reduced to 10 percent, effective November 1, 1999.

The Board notes that the RO has developed the appellant's 
claim as one for entitlement to an increased disability 
evaluation for his service-connected low back syndrome.  
However, the appellant's notice of disagreement was to the 
RO's rating decision dated "8/16/99" in which the RO 
effectuated a reduction of the 40 percent evaluation then 
assigned to his service-connected low back syndrome.  

While the October 1999 SOC does contain the laws and 
regulations governing the evaluation of service-connected 
disabilities, it does not contain the laws and regulations 
pertinent to the restoration of a reduced evaluation.  
Accordingly, the RO should prepare a supplemental SOC 
concerning the issue of entitlement to restoration of a 40 
percent evaluation for service-connected low back syndrome, 
reduced to 10 percent, effective November 1, 1999.  This 
supplemental SOC should contain notice of the laws and 
regulations governing the reduction of evaluations and the 
restoration of a reduced evaluation, e.g., 38 C.F.R. §§ 
3.105, 3.344 (2000).
 
ISSUE 2:  Entitlement to an increased disability 
evaluation for service-connected low back syndrome.

In its second rating decision, dated August 25, 1999, the RO 
denied the appellant's claim for an increased disability 
rating for his service-connected low back syndrome, which was 
noted to be "currently 10 percent disabling."  

In October 1999, the appellant's representative filed a VA 
Form 9, noting that "the veteran seeks an increased schedular 
rating for his service-connected condition or conditions and 
an individual employability rating."  Accordingly, the Board 
concludes that the appellant has noted his disagreement with 
the decision on the issue of an increased disability rating 
for his service-connected low back syndrome.  The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that, when a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case. See Manlincon v. West, 12 Vet. App. 
238 (1999).  Consequently, the Board will remand the issue of 
entitlement to an increased disability evaluation for 
service-connected low back syndrome, to the RO for the 
issuance of a statement of the case on that issue, which 
reflects its proper procedural status as noted herein. See 
38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of NOD).

The Board also notes that the RO's August 25, 1999, rating 
decision noted that the appellant's service-connected low 
back syndrome was "currently 10 percent disabling."  However, 
the RO's rating decision, dated August 16, 1999, which 
reduced the disability rating for the appellant's service-
connected low back syndrome from 40 percent to 10 percent was 
noted to become effective on November 1, 1999.   Accordingly, 
the RO should seek to clarify this situation when 
readjudicating this claim.

ISSUE 3:  Entitlement to a total disability rating on 
the basis of individual unemployability due to service-
connected disabilities.

As noted above, the RO will be readjudicating two issues 
herein concerning the disability evaluation assigned to the 
appellant's service-connected low back syndrome.  Inasmuch as 
these issues will have a direct effect on the appellant's 
claim for TDIU, the Board finds them to be inextricably 
intertwined, and that the appellant's TDIU claim shall only 
be decided following the above-cited actions.  See Babachak 
v. Principi, 3 Vet. App. (1992).


B.  Veterans Claims Assistance Act of 2000

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full 

compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should then prepare a 
supplemental statement of the case (SSOC) 
concerning the issue of entitlement to 
restoration of a 40 percent disability 
evaluation for service-connected low back 
syndrome, reduced to 10 percent, 
effective November 1, 1999.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, e.g., 38 C.F.R. §§ 3.105, 3.344 
(2000).

3.  The RO should then prepare a 
statement of the case concerning the 
issue of an increased disability rating 
for service-connected low back syndrome.  
The appellant, and his representative, 
are hereby notified that following the 
statement of the case concerning 
entitlement to an increased disability 
rating for his service-connected low back 
syndrome, he must perfect a timely 
substantive appeal.

4.  The RO should then readjudicate the 
appellant's claim for entitlement to a 
total disability rating on the basis of 
individual unemployability due to 
service-connected disabilities.  If this 
or any benefit claimed herein, remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A.. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A.. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





